Citation Nr: 0008525	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel
INTRODUCTION

The veteran had active service from July 1950 to July 1953.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Togus, Maine which denied the veteran's claims for 
service connection for right knee and low back disabilities.  
Shortly thereafter the veteran requested that his claims file 
be transferred to the St. Petersburg, Florida RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  No competent evidence has been submitted to demonstrate 
that a right knee and a low back disability are related to 
the veteran's period of active military service or are the 
result of a service-connected disability.


CONCLUSION OF LAW

Well-grounded claims of entitlement to service connection for 
a right knee and a low back disability have not been 
presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).    

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).
  
Reviewing the claims folder, the Board finds that each of the 
veteran's service connection claims is not well grounded.  It 
is not contended, nor shown that either of the claimed 
disorders began in service.  It is averred that right knee 
and low back pathology began secondary to the service-
connected right shoulder disorder.

The veteran is service-connected for the residuals of a right 
shoulder injury.

As stated in Velez, medical evidence to connect the asserted 
secondary disorder to the service-connected disability is 
required for a well grounded claim for service connection 
based on a secondary relationship.  In the present case, 
numerous VA medical records, demonstrate treatment for right 
knee and low back disabilities, but the records do not relate 
the right knee and low back disorders to the service-
connected right shoulder disorder. 

Following a VA orthopedic examination in December 1997 the 
veteran reported that in 1988 he was coming down a front-end 
loader and fell off the machine, landing on his back.  It was 
reported that this happened because the right shoulder became 
locked while he was holding onto the railing while he was 
coming down the machine.  It was reported that he also 
injured his right knee in 1988 as he fell and he had been 
using a knee support.  The diagnoses following completion of 
the examination included suspected degenerative joint disease 
of the right knee; and degenerative joint disease of the 
lumbar spine.  Several days later the impression in a 
diagnostic radiology report included mild, somewhat 
generalized, intervertebral disc disease and moderate 
degenerative involvement of the lumbar spine.  The examiner 
did not relate either the right knee or low back impairment 
to a service-connected disorder.

At a hearing on appeal before the undersigned Member of the 
Board of Veterans' Appeals (Board) the veteran gave detailed 
testimony in support of  his claim.  He indicated that when 
he fell in 1988 because of his right shoulder he landed on 
his right leg and twisted his back.  He related that he 
sought treatment at the VA within two weeks of the injuries, 
after swelling and pain started, and was found to have 
cartilage damage and deteriorating discs in the lower back.  
He thought that the VA physician indicated that the right 
shoulder disability caused the fall and injuries.

While the veteran has maintained that these disabilities 
occurred when he fell and he is certainly competent to 
describe his immediate symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286 
(1992).

However, there is no competent medical evidence or opinion of 
any causal relationship between the claimed disorders and the 
causes to which they have been attributed by the veteran.  
Not only were the specifics of the event not verified in the 
medical records, but the veteran's testimony in December 1999 
is inconsistent with statements made in 1988 when he was 
treated at the VA; at that time it was reported that the 
veteran fell as he was getting out of a bucket loader when he 
stepped inadvertently on something on the ground and twisted 
his leg.  Moreover, while the veteran has asserted that his 
current right knee disability resulted from the injury, the 
diagnosis of degenerative joint disease of the right knee was 
made at the time of the 1988 injury.  Additionally, no 
complaints of a low back injury were noted at that time.

The veteran has asserted that he thinks that a VA physician 
indicated that he thought that his right knee and low back 
injuries were caused by his right shoulder disability.  This 
may not be considered as competent medical evidence as the 
connection between what a physician said and the layman's 
account of what the physician purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. at 77.  The 
current record does not include any competent medical 
evidence suggesting either that the veteran's fall in 1988 
was due to his service-connected right shoulder disability or 
that the current right knee and low back disabilities were 
the result of that fall. 

Under these circumstances, the Board finds that the veteran 
has not submitted well grounded claims for service connection 
for a right knee and a low back disability.  38 U.S.C.A. 
§ 5107(a).  Therefore, the duty to assist is not triggered 
and VA has no obligation to further develop the veteran's 
claims.  See Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

As the veteran has submitted no medical opinion or other 
competent evidence to support his claim that either of the 
claimed disorders is in any way related to his service or a 
service-connected disability, the Board finds that he has not 
met the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded.  38 U.S.C.A. § 5107.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, including as linked to a service-
connected disability, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. at 79.


ORDER

Entitlement to service connection for a right knee and a low 
back disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 
- 7 -


- 5 -


